Citation Nr: 0602556	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a prostate disorder.

Entitlement to service connection for exposure to 
tuberculosis.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a dental disorder for 
purposes of compensation and VA outpatient dental treatment.

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Honolulu, Hawaii, Regional Office 
(RO).  That decision, in pertinent part, denied entitlement 
to service connection for hypertension, a low back disorder, 
a prostate disorder, exposure to tuberculosis, bilateral 
hearing loss, an ear disorder, and a dental disorder.  In 
addition, the July 2002 decision denied entitlement to a 
compensable rating for malaria.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Hypertension was not shown in service or for many years 
thereafter.  The evidence of record does not reasonably show 
that there is an etiological relationship between the 
veteran's hypertension and a service-connected disorder.

3.  The evidence of record does not reasonably show that a 
low back disorder had its origins in, or is otherwise related 
to, service.

4.  The evidence does not reasonably show that the veteran's 
currently diagnosed prostate disorder had its origins during 
service.

5.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of tuberculosis, and exposure 
to tuberculosis is not a disability for which service 
connection may be granted.

6.  The veteran has an auditory threshold of 40 decibels or 
greater in at least one frequency in the left ear and an 
auditory threshold greater than 26 decibels in four 
frequencies in the right ear.

7.  The evidence of record reasonably shows that the 
veteran's bilateral hearing loss and tinnitus had origins 
during service.

8.  There is no competent evidence of record of a dental 
condition due to a combat wound or other in-service trauma.

9.  The veteran was not a prisoner of war during service and 
there is no evidence that he has a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, or that he is a Chapter 31 
vocational rehabilitation trainee.

10.  The evidence of record does not reasonably show that the 
veteran's malaria is an active disease, or that there is 
residual disability associated with malaria.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not the proximate result of a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Exposure to tuberculosis was not incurred in or 
aggravated by service, and active tuberculosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

5.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2005).

6.  Tinnitus was incurred in service.    38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

7.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1110, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.149, 
4.150, 17.161 (2005).

8.  Malaria is not compensably disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in February 2002, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was provided to the appellant before the RO decision 
regarding the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for Hypertension

Factual Background

Service medical records indicate that the veteran's blood 
pressure reading was 120/74 on the December 1967 entrance 
examination report, and 120/80 on the January 1970 separation 
examination report.

A February 1985 VA Agent Orange examination report noted that 
the veteran had a blood pressure reading of 150/95.  A 
diagnosis of moderate, uncomplicated hypertension was noted.

VA treatment records dated between November 1998 and 
September 2004 reflect continued treatment for both 
hypertension and PTSD.  Such treatment records do not contain 
any comments regarding the etiology of the veteran's 
hypertension.  Nor do they contain any comments suggesting a 
relationship between the veteran's PTSD and his hypertension.

A February 2005 VA examination report noted that the veteran 
reported being on medication for hypertension since 2001.  He 
stated he did not remember when he had been diagnosed with 
this condition.  The examiner noted that the veteran's 
hypertension "did not result from nor was it exacerbated by 
his [service-connected diabetes mellitus]."  He stated that 
diabetes mellitus can worsen or cause hypertension if it 
causes advance renal failure with volume overload.  The 
examiner went on to note that, based on the veteran's 
physical examination and lab work, he did not have either of 
those conditions.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
hypertension, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
hypertension.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that service medical records do not 
contain complaints, treatment or findings associated with 
hypertension.  The first clinical evidence documenting a 
diagnosis of hypertension is the February 1985 VA Agent 
Orange examination.  There are no indications in the clinical 
evidence that the veteran's hypertension had its origins in 
service, or within one year of service.  Accordingly, service 
connection for hypertension is denied on both a direct and 
presumptive basis.

The veteran has contended that his hypertension is secondary 
to a service-connected disorder.  The Board notes that the 
veteran is service connected for both PTSD and hypertension.  
The March 2005 VA examination specifically noted that the 
veteran's hypertension was not caused by or aggravated by his 
service-connected diabetes mellitus.  No comments were made 
regarding any etiological relationship between the veteran's 
PTSD and his hypertension.  A review of the clinical record 
indicates that veteran's treatment records and VA examination 
reports do not contain any comments even remotely indicating 
that there is an etiological relationship between the 
veteran's PTSD and his hypertension.  Moreover, the factual 
circumstances in this case doe not warrant additional 
development of this matter at this time.  The veteran's 
assertion to that effect is not, in the absence of any 
clinical evidence corroborating such an assertion, a tenable 
basis on which to grant service connection.  Accordingly, 
service connection for hypertension, as being secondary to a 
service-connected disorder, is denied.

III.  Service Connection for a Low Back Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a low back disorder.

A February 1985 VA Agent Orange examination report indicated 
that the veteran reported experiencing lower back pain when 
he lifted heavy things.  He stated that he had experienced 
the pain for five years.  On examination, the spinal 
curvature was normal and the veteran had full range of 
motion.  The diagnosis was intermittent low back pain.

A May 2001 VA treatment note indicated that the veteran 
complained of back pain, which he reported he had experienced 
for several years with no history of injury.  The diagnosis 
was low back pain.  A June 2001 VA x-ray was interpreted as 
showing L5-S1 degenerative disc disease and mild diffuse 
spondylosis deformans.


Analysis

The clinical evidence indicates that the veteran has been 
diagnosed with L5-S1 degenerative disc disease and mild 
diffuse spondylosis deformans.  However, there is no clinical 
evidence of record to suggest that this diagnosis is related 
to service.  Service medical records do not reflect 
complaints, findings or treatment associated with a back 
disorder.  The February 1985 VA Agent Orange examination does 
reflect complaints of low back pain.  However, history 
provided with that examination reflects a five year history 
of lower back pain.  In the absence of clinical evidence 
documenting a link between the veteran's currently diagnosed 
back disorder and service, service connection for such is 
denied.

IV.  Service Connection for a Prostate Disorder

Factual Background

Service medical records do not contain comments regarding 
complaints, findings or treatment associated with a prostate 
disorder.

A February 1985 VA Agent Orange examination report noted that 
the veteran's prostate was normal.

A February 2005 VA examination report noted that the veteran 
reported his complaints had begun within the past two years.  
The examiner noted that, pending the results of the lab 
tests, the veteran had benign prostatic hypertrophy; not 
prostate cancer.  An addendum, dated later the same day, 
noted that the veteran's lab tests required an evaluation by 
a urologist.  A March 2005 addendum noted that a diagnosis 
other than benign prostatic hypertrophy was not possible at 
that time.

Analysis

Initially, the Board notes that prostate cancer is a disorder 
for which presumptive service connection is available when 
the veteran has been exposed to Agent Orange.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  However, the veteran has not, at 
present, been diagnosed with prostate cancer.  The February 
2005 VA examination report specifically noted that the 
veteran did not have prostate cancer.

The veteran has been diagnosed with benign prostatic 
hypertrophy.  However, there is no clinical evidence 
indicating that such disorder had its origins during the 
veteran's period of service.  Service medical records do not 
reflect complaints, findings or treatment associated with a 
prostate disorder.  The February 1985 VA Agent Orange 
examination report noted that the veteran's prostate was 
normal.  In the absence of clinical evidence linking a 
current chronic disability of the prostate to service, 
service connection for such a disability is denied.

V.  Service Connection for Exposure to Tuberculosis

Factual Background

Service medical records are negative for complaints, findings 
or treatment associated with tuberculosis, or exposure to 
tuberculosis.  A January 1970 chest x-ray was interpreted as 
showing no active lesions.

A February 1985 VA Agent Orange examination report noted that 
the veteran reported coughing up small amounts of blood about 
10 times in the previous 15 years.  The examiner noted that 
there was no known history of tuberculosis and no known 
history of tuberculosis exposure.  The veteran reported that 
his PPD was positive in 1970 and he had an abnormal chest x-
ray, but that his repeat PPD was normal.  The examiner noted 
he had taken a chest x-ray.  The diagnosis was pulmonary 
tuberculosis with a calcified granuloma of the left 
"synehilar" (sic) area by chest x-ray.

An August 1996 VA chest x-ray was interpreted as showing that 
the lungs were free of infiltrate with no evidence of mass 
lesion.  The impression was that there was no evidence of 
active cardiopulmonary disease.


Criteria

Service connection may be granted for active tuberculosis, if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis

Service medical records do not contain comments, findings or 
treatment associated with tuberculosis.  Such records do not 
indicate that the veteran was exposed to tuberculosis during 
service.  The February 1985 VA Agent Orange examination noted 
that the veteran had no known history of tuberculosis or 
tuberculosis exposure.  The veteran did report a history of 
positive PPD in 1970 and a subsequent abnormal x-ray.  
However, there are no clinical records supporting such 
contentions.  Moreover, the veteran did report that a PPD 
subsequent to the x-ray was normal.  The February 1985 VA 
Agent Orange examination report did diagnose pulmonary 
tuberculosis with a calcified granuloma of the left synehilar 
(sic) area by chest x-ray.  However, there are no comments in 
the examination report linking such diagnosis to service and 
the veteran has not contended that he has been treated for 
active tuberculosis.  The Board notes that exposure to 
tuberculosis is not, of itself, a disorder for which service 
connection may be granted.  Given that the clinical records 
do not support a finding that the veteran was treated for 
active tuberculosis during or within one year of service, 
service connection for tuberculosis, or exposure thereto, is 
denied.


VI.  Service Connection for Bilateral Hearing Loss,
and an Ear Disorder, To Include Tinnitus

Factual Background

Service medical records indicate that, on the December 1967 
entrance examination report, puretone thresholds were as 
follows:

 

On the January 1970 separation examination report puretone 
thresholds were as follows:

 

Service personnel records indicate that the veteran's 
military occupational specialty was light weapons infantry, 
and he received a Combat Infantryman's Badge.

A March 2004 VA examination report indicated that the 
examiner was asked to indicate whether he had reviewed the 
claims folder.  The examiner did not note whether he had done 
so.  The examiner noted that the veteran reported a history 
of being exposed to loud noise in the military and loud post 
service occupational noise between 1985 and 1997.  Puretone 
thresholds were currently as follows:

 

Speech recognition scores were 94 percent on the left and 96 
percent on the right.  The veteran reported that his tinnitus 
began during basic training in 1968.  He stated it was 
constant and bilateral.  The examiner noted that both the 
tinnitus and the hearing loss have the same causative factor.  
He indicated that, given the veteran's long-term occupational 
noise exposure, the veteran's "military noise exposure is 
not the primary reason for his sensorineural hearing loss."

Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385..  

Analysis

The Board notes that the veteran has an auditory threshold of 
40 decibels or greater in at least one frequency in the left 
ear and an auditory threshold greater than 26 decibels in 
four frequencies in the right ear.  Accordingly, the 
veteran's bilateral hearing loss meets the criteria for a 
disability under VA regulations.  See 38 C.F.R. § 3.385.

The Board notes that the March 2004 VA examiner noted that 
the veteran's hearing loss and tinnitus had the same 
etiology.  He also indicated that the noise exposure during 
service was not the primary cause for the veteran's hearing 
loss.  Service personnel records reflect that the veteran 
served in combat.  In addition, service medical records 
reflect that there was a decrease in hearing acuity during 
service.  A review of the March 2004 VA examination report 
indicates that the examiner was asked to indicate whether he 
had reviewed the claims folder.  He did not so indicate.  
While this is not necessarily dispositive of whether the 
claims folder was reviewed, the Board notes that the examiner 
acknowledged loud noise exposure during service.  The Board 
finds that the results of acoustic testing performed during 
service combined with the acoustic trauma during service 
offer at least a reasonable doubt as to whether the veteran's 
hearing loss had its origins in service.  It is also 
significant to note that, although the March 2004 VA examiner 
noted the post-service noise exposure, he stated that the 
veteran's service was not the primary cause of his hearing 
loss.  The implication that a portion of his hearing loss 
could be related to service is all that is necessary for a 
grant of service connection.  Accordingly, resolving all 
doubt in favor of the veteran, service connection for 
bilateral hearing loss is granted.  As the March 2004 VA 
examiner indicated that the veteran's tinnitus and hearing 
loss were related, or stemmed from the same causative factor, 
service connection for tinnitus is also granted.

VII.  Service Connection for a Dental Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with dental trauma.  The 
January 1970 separation examination report noted that teeth 
numbers 1 and 32 were missing and tooth number 15 was 
restorable.

A February 1985 VA Agent Orange Examination report noted 
that, on examination, the veteran had moderate caries of the 
teeth, a few extractions, and healthy gums.

A May 2001 VA treatment note, which reflected treatment for 
an unrelated disorder, noted that the veteran's teeth showed 
dental caries.

Criteria

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  Each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service-connection.  A separate 
rating is required for dental trauma, even if service-
connection has been granted for numerous teeth.  38 C.F.R. 
§ 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4)  Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5)  Teeth noted 
at entry as non-restorable will not be service-connected 
regardless of treatment during service.  (6)  Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.


38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) The 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days  after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
discharge or release.  (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Class IIR (Retroactive).  Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veteran's scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 2002); Smith v. West, 11 Vet. App. 
134 (1998).

Analysis

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, 
in the current case, adjudication of the veteran's claim for 
service connection for bone deterioration of the jaw due to 
trauma inservice must also include consideration of service 
connection for this disorder for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) [holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision]; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

After reviewing the claims file, the Board finds that the 
veteran has not presented any competent evidence that he has 
a dental disorder for which service connected compensation 
may be granted.  The veteran has not reported that he has a 
specific dental disorder that began in service.  He has 
reported no inservice dental trauma.  Accordingly, as his 
claim hinges on a showing of trauma, the Board concludes that 
the claim for disability compensation for a dental disorder 
must be denied.

The Board finds that the criteria for service connection for 
a dental disorder, for the purposes of entitlement to VA 
outpatient dental treatment have not been met.  A veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

The evidence of record does not indicate that the veteran 
meets any of the categories of eligibility under 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161 such as would entitle him to 
outpatient dental treatment.  The evidence does not show that 
he has an adjudicated service-connected compensable dental 
condition.  See 38 C.F.R. § 17.161(a).  The veteran was 
discharged in January 1970.  His subsequent claim for dental 
treatment was filed in July 2001, which is not within the 
specified one year time frame following service during which 
application must be made.  See 38 C.F.R. § 17.161(b).

The Board is mindful of the Court's holding in Mays v. Brown, 
5 Vet. App. 302 (1993), which found that a veteran who is to 
be released from service shall be given a written explanation 
of the eligibility requirements for VA outpatient dental 
treatment pursuant to 38 U.S.C.A. § 1712(b)(2); that the 
explanation shall be signed by the service member, or shall 
include a certification that the member refused to sign; and 
that if there is no certification of record, the time limit 
is not considered to have begun.  Mays, 5 Vet. App. at 306.  
However, Mays is inapplicable to cases where the service 
member was discharged prior to October 1, 1981.  Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) (linchpin of [Mays], 
§ 1712(b)(2), not passed until 1981, and did not become 
effective until October 1, 1981; where appellant discharged 
in 1970, service department had no duty to notify him about 
applicable time limit), affirmed in part, dismissed in part 
by 87 F.3d 1304 (1996).

There is no evidence of record indicating that the veteran's 
current dental disorder is a result of combat wounds or other 
service trauma.  See 38 C.F.R. § 17.161(c).  There is no 
evidence of record, nor does the veteran contend, that he was 
a prisoner of war.  See 38 C.F.R. § 17.161(d)(e).  There is 
no evidence of record indicating that the veteran's dental 
disorder is aggravating a service connected disability.  See 
38 C.F.R. § 17.161(g).  In addition, the veteran's service 
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation, he is not rated as 100 percent 
disabled due to individual unemployability, nor is he a 
Chapter 31 vocational rehabilitation trainee.  See 38 C.F.R. 
§ 17.161(h)(i).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment.


VIII.  Increased Rating for Malaria

Factual Background

Service medical records indicate that the veteran was treated 
for malaria in September 1969.  Subsequent to discharge he 
was treated for a relapse on February 1970.

A May 1970 rating decision granted service connection for 
malaria and assigned a 10 percent rating effective from 
February 24, 1970, with a noncompensable rating in effect 
since February 24, 1971.

A June 2002 VA examination report noted that the veteran 
reported his last episode of malaria was in 1971.  He denied 
current symptoms.  The physical examination was noted to be 
normal.  The examiner  noted a diagnosis of history of 
malaria, none at present.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.

Analysis


The clinical evidence of record does not reflect complaints 
or findings  of residuals associated with malaria during the 
time frames pertinent to this appeal.  The June 2002 VA 
examination report noted that the veteran reported no current 
complaints.  Evidence of record indicates that the veteran's 
last relapse occurred in 1970.  The veteran has reported the 
last such relapse was in 1971.  Regardless, the clinical 
evidence of record does not indicate that the veteran 
currently has malaria as an active disease process or 
residuals such as liver or spleen damage.  Accordingly, a 
compensable rating for malaria is not warranted at this time.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's malaria alone has caused such 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue such as 
would render impractical the application of regular schedular 
standards at this time.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 
Vet. App. at 227.



ORDER

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder, is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for exposure to 
tuberculosis is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus granted.

Entitlement to service connection for a dental disorder for 
purposes of compensation and VA outpatient dental treatment 
is denied.

Entitlement to a compensable rating for malaria is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


